    Case 21-40512           Doc 9      Filed 04/15/21 Entered 04/15/21 13:07:33            Desc Main
                                          Document    Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

------------------------------------------------------------------- x
                                                                    :
In re:                                                              :   Chapter 11
                                                                    :
TROPHY HOSPITALITY, LLC,                                            :   Case No. 21-40512 (BTR)
                                                                    :
                  Debtor.                                           :
                                                                    :
------------------------------------------------------------------- x

                     NOTICE OF APPEARANCE AND REQUEST FOR NOTICE


         PLEASE TAKE NOTICE that, pursuant to Rules 2002, 3017, 9007, and 9010 of the

F ederal Rules of Bankruptcy Procedure, the undersigned counsel hereby appears on behalf of Blue

Star Frisco Retail, LLC (the “Blue Star Frisco”), and request copies of all notices, pleadings,

orders, and other documents brought before this Court with respect to the above-captioned

proceedings, whether formal or informal, be served on the Blue Star Frisco by and through its

counsel, as follows:


                                     Michael D. Warner, Esq.
                                    Benjamin L. Wallen, Esq.
                             PACHULSKI STANG ZIEHL & JONES, LLP
                                  440 Louisiana Street, Suite 900
                                       Houston, TX 77002
                                    Telephone: (713) 691-9385
                                    Facsimile (713) 691-9407
                                  Email: mwarner@pszjlaw.com
                                   Email: bwallen@pszjlaw.com


         PLEASE TAKE FURTHER NOTICE that this request includes, without limitation (i) all

notices and papers referred to in Bankruptcy Rules 2002, 3017, 9007, 9010 and 1109(b), (ii) all

notices of hearings and entry of orders, (iii) every order signed in this case, and (iv) every pleading
   Case 21-40512        Doc 9      Filed 04/15/21 Entered 04/15/21 13:07:33          Desc Main
                                      Document    Page 2 of 3



or report filed in this case, including, without limitation, schedules, statements of affairs,

operating reports, motions, applications, complaints, demands, requests, petitions, plans of

reorganization, disclosure statements, answering or reply papers, and memorandum briefs in

support of any of the foregoing.

       PLEASE TAKE FURTHER NOTICE that neither this notice nor any prior or later

appearance, pleading, claim, or suit shall waive any right of the Blue Star Frisco to (1) have final

orders in non-core matters entered only after de novo review by a District Court judge, (2) trial by

jury in any proceeding so triable in this case or any case, controversy, or proceeding related to this

case, (3) have the District Court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal, (4) any objection to the jurisdiction of the Bankruptcy Court for any

purpose, (5) any election of remedy, or (6) any other right(s), claim(s), defense(s), setoff(s) or

recoupment(s), under agreements, in law, in equity, or otherwise, all of which are expressly

reserved.

Dated: April 15, 2021

                                            Respectfully submitted,

                                            PACHULSKI STANG ZIEHL & JONES, LLP

                                            /s/ Michael D. Warner
                                            Michael D. Warner (TX Bar No. 00792304)
                                            Benjamin L. Wallen (TX Bar No. 24102623)
                                            440 Louisiana Street, Suite 900
                                            Houston, TX 77002
                                            Telephone: (713) 691-9385
                                            Facsimile: (713) 691-9407
                                            Email: mwarner@pszjlaw.com
                                            Email: bwallen@pszjlaw.com

                                            Counsel for the Blue Star Frisco Retail, LLC
  Case 21-40512      Doc 9    Filed 04/15/21 Entered 04/15/21 13:07:33         Desc Main
                                 Document    Page 3 of 3




                              CERTIFICATE OF SERVICE

       I certify that on April 15, 2021, a true and correct copy of the foregoing Notice
of Appearance was served by this court’s CM/ECF to all parties that are registered to receive
such notice in the above case.

                                              /s/ Michael D. Warner
                                              Michael D. Warner
